
	

113 SRES 499 IS: Congratulating the American Motorcyclist Association on its 90th Anniversary.
U.S. Senate
2014-07-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		III
		113th CONGRESS
		2d Session
		S. RES. 499
		IN THE SENATE OF THE UNITED STATES
		
			July 10, 2014
			Mr. Manchin submitted the following resolution; which was referred to the Committee on the Judiciary
		
		RESOLUTION
		Congratulating the American Motorcyclist Association on its 90th Anniversary.
	
	
		Whereas the American Motorcyclist Association has been promoting and protecting the motorcyclist
			 lifestyle since 1924;Whereas the members of the American Motorcyclist Association are the world’s largest and most
			 dedicated group of motorcycle enthusiasts;Whereas the American Motorcyclist Association represents motorcycle riders, who are among the most
			 passionate motorcycle enthusiasts in the United States;Whereas through member clubs, promoters, and partners, the American Motorcyclist Association
			 authorizes almost 3,000 motorsports competition events annually; andWhereas the American Motorcyclist Association’s headquarters in Pickerington, Ohio, is home to the
			 American Motorcyclist Association Motorcycle Hall of Fame, which honors
			 those who have contributed to the history of motorcycling through
			 political activism, culture, and sport, and which preserves the heritage
			 of motorcycling for future generations:  
			Now, therefore, be it
	
		That the Senate congratulates the American Motorcyclist Association on its 90th Anniversary and
			 commends it for promoting and protecting the rights and interests of
			 motorcyclists and motorcycle enthusiasts since 1924.
